                            Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 1 of 9 PageID: 13

                                                         Exhibit A to the Complaint
Location: Jersey City, NJ                                                                           IP Address: 100.1.15.186
Total Works Infringed: 74                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            07/05/2020   Blacked       03/13/2019    04/17/2019   PA0002186977
          16532C1256F1D8936C056A44AAECF4E274B576EB                              20:15:12     Raw
          File Hash:
          A96D177318D1B6E7045F96F5FC80064D60A1D95D1C3D2CB1273B78D2ED349D5D
 2        Info Hash:                                                            07/05/2020   Blacked       06/29/2020    07/17/2020   PA0002248598
          F3D4D2BA3F7C9DB5E751343237B5C323D5202A8A                              20:00:59     Raw
          File Hash:
          932CAD793217FBA3E070305DD1F146DAC984F9D642FFDEAF144527040F11B8D9
 3        Info Hash:                                                            07/05/2020   Blacked       07/04/2020    07/20/2020   PA0002248966
          B68E8B8D5B139F0F6236FB409416C5F6EFF30FBF                              19:53:05
          File Hash:
          EC87A35B26CA48252E09A7221FEE19ACF078C658529E6A73527988F7C4700D7E
 4        Info Hash:                                                            07/05/2020   Blacked       06/27/2020    07/17/2020   PA0002248593
          60912FB5E6ED2D944BC2B12CDB3C578461CB7A92                              19:50:54
          File Hash:
          84BFA90EFD3942111D357DEF50858EBDD20DC494E07AE8EA35E2557C0139EECD
 5        Info Hash:                                                            06/20/2020   Vixen         05/22/2020    06/22/2020   PA0002245640
          47365B31B7686F2653AA3BD794798E981E8EF0E1                              22:14:12
          File Hash:
          400282296C0B501AB8384682184510E5D0C4055777FCA56052F41ED538F3FA6D
 6        Info Hash:                                                            06/20/2020   Vixen         06/05/2020    06/22/2020   PA0002245631
          84A2C046FD4795A6A5DC3814FFBFF9CACFA06E00                              22:12:31
          File Hash:
          E83C150F4ED927F9D1E7323EE272C9D1E9B1B3F0A7E52A184FF98BE871589D03
 7        Info Hash:                                                            06/20/2020   Blacked       05/23/2020    06/22/2020   PA0002245638
          9E44731E8EC3B6FD476E0A33695303251A58C476                              22:10:49
          File Hash:
          6E310240066A7148AF3E41F974E2DF798485CC20CD9169B21ACB3B29F1F08140
 8        Info Hash:                                                            05/30/2020   Vixen         03/27/2020    04/17/2020   PA0002246166
          F1C42EEE6A5C0C66BE5312B87E57F3BB13D4FF14                              15:58:54
          File Hash:
          DD4796B449317DB7C5EA04F3FA3518700E17FCEB633AE40D0361FF3C98D3E178
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 2 of 9 PageID: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/30/2020   Tushy     06/30/2019   07/17/2019   PA0002188300
       5C0D8ECA7365BEE319443F580FD34AFAA8ED2835                           14:35:03
       File Hash:
       C2018683EA9532C6F7C9389AF5BC6D4E6F65B7FE41A5A5370E7EE700531F4920
10     Info Hash:                                                         05/27/2020   Tushy     10/28/2019   11/05/2019   PA0002227106
       EB8182CB6D300A79475A2DF9651C8674C4BBA7FB                           14:10:00
       File Hash:
       E1E817C687D36BD1C9FB37A539C4C4E62F58D2B0BC61B8BBE4E8CB51087F05F1
11     Info Hash:                                                         05/27/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       7009AEB1FB8FA0E778B41D49423CDFC80AFDF62D                           14:08:30
       File Hash:
       F6F25896450D77C9B994C19A02555EEB05D092E47D0C3BF0A30820FBE105B71F
12     Info Hash:                                                         05/27/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       CF74C07E4CE744B8C031D261A5F8D6B395670EFC                           14:08:05
       File Hash:
       5A357FA0B984B36E4C42421BC700347B87D1115152C4C17ECB13FE6FC9E0ECA8
13     Info Hash:                                                         05/17/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       900A6BCDAE9ED7A6A35050FA6079B4EEE2976450                           20:09:01
       File Hash:
       3E4ADDF5C66B609889F6992061B8B215A588FFC675C210D003D961B7CF317278
14     Info Hash:                                                         05/17/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       BB23DC3E3F41E06024BD34016ED05E4D25A7F0AA                           20:07:06
       File Hash:
       D7B1DFE14A95301D829FD5CBF99D29998ECBD57AB42E09DFFBE9C55F73A582DD
15     Info Hash:                                                         05/17/2020   Tushy     04/26/2020   05/19/2020   PA0002241478
       057D249A5951BB3B4BF70F73BBC784BD5D27E487                           20:03:56
       File Hash:
       4627C825EEDC8E6C2E27E67D63FF6DCC165297C082BA2A5D6FAC9C56534F71E0
16     Info Hash:                                                         05/17/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       6EB32DF847E80D6C5B464B5437CACB83D6859117                           19:25:39
       File Hash:
       3D544C0BC82693F95C9787D0467049B078ADA2B10688785A93BC7F9275AA3A4E
17     Info Hash:                                                         05/17/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       48A34BDC625CD33B88AC2A21C09F6E360CDA063A                           19:03:52
       File Hash:
       908012C6209FB5309BAABB0DBB6608DB47745B9C440FE6BDEEA70A7D4AE90F45
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 3 of 9 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/19/2020   Blacked   09/02/2019   09/13/2019   PA0002200702
       1A6470E21E54EE628069047098E9B5DFB9B17ED2                           14:49:35
       File Hash:
       DC07CEA2B9742F1F04351D7A11868746045D5A1DF8F5A6E0AF00D9C69779AB3D
19     Info Hash:                                                         04/19/2020   Vixen     05/09/2019   06/03/2019   PA0002178768
       84A2DA2B5B8B40832873EAF3064B0224D3AA0A4D                           14:48:41
       File Hash:
       24CF9A748B31970324ABC18B103B89AB6C07A2814A6C10ED174FE47A658CA9BF
20     Info Hash:                                                         04/19/2020   Vixen     06/28/2019   08/27/2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           14:45:31
       File Hash:
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
21     Info Hash:                                                         04/19/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           14:45:09     Raw
       File Hash:
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
22     Info Hash:                                                         04/19/2020   Blacked   12/20/2018   01/22/2019   PA0002147906
       45D4AF0C0675541261833DD3255ABBED35C8CBD4                           14:44:41     Raw
       File Hash:
       4F731D5E327C869637362FF7ADB2E22BA17083F6DCF62EB3C556EDC2FE87FE98
23     Info Hash:                                                         04/16/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       AC385CDF0744BE2ED3C0FF8EC4A868666B5D201D                           15:20:30
       File Hash:
       E59F3A4767AE413ABF2654F673E413BC32F7923DDCABFE3241F7CD94B45CFA47
24     Info Hash:                                                         04/09/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       2DB957887A10E8246EF3A3DA094E8DFC20643F2F                           15:09:43
       File Hash:
       F9D00CAEEB69E94196F0F3E1FFF6496D42369A28FFDCAF8572F3B1B9162FD22D
25     Info Hash:                                                         04/09/2020   Tushy     02/10/2020   03/15/2020   PA0002240548
       642E0CBC2CC4510978E835A1A110DB3AFCCA7A01                           15:09:38
       File Hash:
       88BFA21A2FA90A82F48A0B1D6EA087EEC44A7701B46620CBE9492D37880B8DED
26     Info Hash:                                                         04/09/2020   Tushy     03/22/2020   04/15/2020   PA0002244961
       0D3828D1D8CA341965FE3F9022D9E1FAD543AE10                           15:09:08
       File Hash:
       875835DA69D950C7ABBBFC7ACCF0038B3504F21CE48F5E3E6348210E79F70D0B
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 4 of 9 PageID: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         04/09/2020   Tushy     03/29/2020   04/15/2020   PA0002244963
       80195A84AADE2ECE0977124E16D1C9E293119C41                           15:08:28
       File Hash:
       8AF821ADA0157939E048D106813087E9A744F93618C2621BF2A341134C054E7E
28     Info Hash:                                                         04/09/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       6FA547DC616859D9A4C6B54E18351A80AC6FBA3D                           15:04:39
       File Hash:
       35975EA7A5A62C3153A461B2416DAC811FEF98728E809ED4B97C5C21B5820942
29     Info Hash:                                                         04/09/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       28B8B31C792F1CA34A908834F37BBD4399E80A0C                           15:03:46     Raw
       File Hash:
       FF460F609C0680B6B4BD70DC2BE94C1ADA2A5BF2DF66C005BAEE0A1C35D407AD
30     Info Hash:                                                         04/09/2020   Blacked   03/28/2020   04/15/2020   PA0002246108
       DD13D320C0879681AFA6F7DD38CCD9A322401B15                           15:02:49
       File Hash:
       C2C5F23864CB993A3B84F61357D840D411387AA38ED841974D636B320E2CF248
31     Info Hash:                                                         04/09/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       EFA937808F0ED58A57B5B7902F86CC46FFEF4A88                           15:02:35
       File Hash:
       B1ACA1BB3FF18B56DD4E28B45C13CEF7155C393C134B08F2317639FEF5A59520
32     Info Hash:                                                         04/08/2020   Blacked   04/04/2020   04/17/2020   PA0002237304
       089A334E08FB9D7BF03350D63AD8D401B6C48EEC                           12:38:34
       File Hash:
       3053112F46CFC5C06D9720DDBE693A0923BAEBB472ADF3E1B4BB91BCFE098C4D
33     Info Hash:                                                         03/05/2020   Tushy     02/15/2020   03/15/2020   PA0002240542
       A91425617DC2F4DC5ABB082BC1182D5F7A163A9D                           20:59:54
       File Hash:
       ABA0424F65EC92EE16295DE76D13C431CC311A43A536275F5AA3B6C17087D90C
34     Info Hash:                                                         03/05/2020   Tushy     02/25/2020   04/15/2020   PA0002245083
       51E7F5813518D8443886B3AFA1F29A82481587CC                           20:57:48
       File Hash:
       DDF4DAE7189A593533C7366692F2FAA2BBDD3E08E157B4CF4442147D23095782
35     Info Hash:                                                         02/29/2020   Tushy     07/05/2019   08/27/2019   PA0002213300
       BD08CDC4AB37B1F288F5D245BC77FD72EC17895E                           22:08:25
       File Hash:
       9F66A4E0A7591B21704D3FFF246FBA254A816C87D2801350AB7A05FA1398CBB9
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 5 of 9 PageID: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         02/20/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       FB4C20732176FA0C5194BF272983EE8EE1CFDA16                           15:28:15     Raw
       File Hash:
       68B5CBC7E02BA6735B245E1ED8A412CDE3C393E2D890E2151360A81DC93C2DAB
37     Info Hash:                                                         02/17/2020   Blacked   02/09/2020   03/18/2020   PA0002241446
       1952632AD1DC26A362E2F6F7BB1BA4B17AC9A736                           16:06:13
       File Hash:
       AC067B423E8001E8AC59177BEBD99B75AC307FF3FC3A8B8DE092C543AE055B29
38     Info Hash:                                                         01/20/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       7394693FD37E23DA3F8C16EF2B56759BB44DB556                           00:44:06
       File Hash:
       7E3912D6291605313B55CB774A54EE5F8D2CF9C575B052193DB5E05726A4817F
39     Info Hash:                                                         01/10/2020   Vixen     10/31/2019   11/15/2019   PA0002211917
       8964815B3EE407A3EBFECD69C9A66DF0EFAA05A3                           15:26:28
       File Hash:
       A404C4B8F66F1C6C6DA9E343BD7284ACCF468243D2AE64E4053DD9675ADF39B3
40     Info Hash:                                                         01/07/2020   Blacked   09/24/2019   10/07/2019   PA0002205464
       3000CA5DB618894F3AE2C4F4EA9962D7268B229A                           16:14:07     Raw
       File Hash:
       E6C211C3E5285BF205B45A674A4CCD75A6773E497C15559E781D1B30CACA34DA
41     Info Hash:                                                         01/07/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       427564223D1B9DE7A5B163CEF0FBAF0F8F505BF8                           16:00:38
       File Hash:
       F13CAAAA2FC66215EA2E2C934B3FAF6898EF986B7AA20594144A5C3E43D8525F
42     Info Hash:                                                         01/07/2020   Blacked   01/05/2020   02/03/2020   PA0002225565
       F65DBB26314E370BCB1AAE59AB209E1371A57ACF                           15:52:37
       File Hash:
       5597DF4BF6ED45CB513885F685212ED145ADC3D3B5DB615C8954E6DD29DCE190
43     Info Hash:                                                         01/06/2020   Vixen     06/13/2018   07/14/2018   PA0002128389
       EA3A1459FD63ECD6B26644B90833EB3BD0C7E235                           17:00:36
       File Hash:
       9B6D30AB5416FA0F28F38AE7FA2EAC0827AAEF8EB08070BAE6ADCC878CE352CA
44     Info Hash:                                                         01/05/2020   Vixen     12/25/2019   01/03/2020   PA0002219640
       75A353D79EC4B06347D0AD1935D3F3D242B8A70C                           01:36:58
       File Hash:
       6F67DB138AEA067313D743B5DE624E3218F0C0A3BA98F12C6FA44D04FF31F9BA
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 6 of 9 PageID: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         01/05/2020   Tushy     11/17/2017   01/04/2018   PA0002069336
       44F6C759F4752247486CF56C77F44FEA0E1065F2                           00:31:00
       File Hash:
       B5F3A600958B723AD756C1824A61F32D79C2951D7DE7885026524896D4719DE7
46     Info Hash:                                                         01/05/2020   Blacked   12/26/2019   01/27/2020   PA0002223955
       CCFBB306EDF927ECCFB2A0DE17187C2DB1286649                           00:25:18
       File Hash:
       71CB18DF80E67C04754D77C5108BD642EBAF2453946954CDE892950CB7DAF10B
47     Info Hash:                                                         12/12/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B                           17:42:46
       File Hash:
       5C6EE52299123D1519B27DD2EE8DDA90B5CC1C439DC0C8E8EBC0B3FA89B8681A
48     Info Hash:                                                         12/12/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       2790935D0DDF45B6A14998F294F73ADB0E22B337                           17:42:28
       File Hash:
       3D73B354345D90872E08995ABB7BCEF27BB2190026504F2D05D3086DD1B526E3
49     Info Hash:                                                         12/12/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       AE56D79258B3F062B731EF13E0188A0ACC1B0788                           17:41:12
       File Hash:
       2493CF5F3AA64C9E0042A0D31EED3F6EDC9E23307B67E4AAC431659A24DBB640
50     Info Hash:                                                         12/12/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       1D1CFE4975FA86AA9A3DC1505EEAEED91CCB9B36                           17:38:17
       File Hash:
       3954CD69773DA875F67C129965A028CC69868B630CEF7F65279EEC4C3A017EC9
51     Info Hash:                                                         12/12/2019   Tushy     09/23/2019   10/07/2019   PA0002205466
       EDFC62C9AAB72DDFCD865F492AFC530D912B089E                           17:28:19
       File Hash:
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
52     Info Hash:                                                         12/12/2019   Vixen     07/03/2018   07/26/2018   PA0002112153
       8F914AD5D985A4614B945A9CBAEA70996038A99E                           17:25:26
       File Hash:
       499AAECDDEB0EF38775D6585DDFB835C753A3B942C24192C172D512837C47F65
53     Info Hash:                                                         12/12/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       A035AD89D17FFA204EA1669362F8A2B2947F1D32                           17:22:28
       File Hash:
       CF5FB70A15A302ADB5C7DC51AA916F5E8F5D7D52373FBEEAB74056948FEF6203
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 7 of 9 PageID: 19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         12/12/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       78C694B5EFF2DB0909579A63EF78E5F1A36D21CA                           17:22:21
       File Hash:
       544B745FA67E6DE0E35C38F887DC98DDDEE9043B54C6762D068EC3CF0DE65E62
55     Info Hash:                                                         12/12/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       DCC7090F05EBD2DC37875FE1A13D14A36BD51D03                           17:22:13
       File Hash:
       3977D707F40DA75D1F88C1162CDBD02577ACD638784DA6945470FC3AC360AE53
56     Info Hash:                                                         12/12/2019   Blacked   09/27/2019   10/07/2019   PA0002205468
       48CB4C30D04660582C75639C2DCC4DCAD30E4C38                           17:21:44
       File Hash:
       7076A3FC2E6C1EB640EB00D981D0B089F53A78229A26DFB02936B0078A9EE169
57     Info Hash:                                                         12/12/2019   Vixen     09/06/2018   11/01/2018   PA0002143433
       41577E4102ED339277357B7EF3E97C1347487EE2                           17:14:36
       File Hash:
       880F10162CDB56DC5247BDCEB67E9A21030D9D6959F71B6C800B1B850F8DDE38
58     Info Hash:                                                         12/12/2019   Blacked   02/04/2019   03/24/2019   PA0002183208
       E2BB05E86116A0CDAD606375C7B9C9EB44B6F769                           17:14:19
       File Hash:
       31382C19D0B2EDBD00250E62E5F055C9A09921F1CA2BB18494E6CC89BFFB9BE1
59     Info Hash:                                                         12/12/2019   Blacked   07/26/2018   09/01/2018   PA0002119594
       35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A                           17:12:54     Raw
       File Hash:
       F997341CFEA250813769A2C58B8CE85C90588C532B71CC9E69B3CB9329FA7EA7
60     Info Hash:                                                         12/12/2019   Tushy     02/10/2019   03/24/2019   PA0002184028
       2918BDB991FE3BBC54C59C045CC0C24DAA1CBFF4                           17:11:32
       File Hash:
       C601B70B3A5A0C15333A80222F2F96FC3A793A3F64ACCCCDFE72B2CFFCD469A0
61     Info Hash:                                                         12/12/2019   Blacked   11/16/2019   12/03/2019   PA0002232049
       D80229A46F5B9A14A2C1CA5AA18CC184EB161AB5                           17:11:21
       File Hash:
       3E401CCAA394CBCC50CF3733A968E37F494456B2B1CF76B12A54FD32CB1B07A3
62     Info Hash:                                                         12/12/2019   Blacked   04/10/2018   05/23/2018   PA0002101304
       83E5CC90978D29577233ED709F7716D44CA1DC25                           17:10:40
       File Hash:
       EEB6E66B6C3FFE1EE2426F50B0E190BA3ECEDAC333AA633C9797D352A0D0ADF7
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 8 of 9 PageID: 20

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         12/12/2019   Vixen     04/19/2019   05/28/2019   PA0002200778
       F84DCE97DEB71401BE49198E7C5E446530B70B41                           17:10:05
       File Hash:
       848BF44DF42E6DA689001798B82FD17D51F221553930DA06ED1BADBC66BDA6F1
64     Info Hash:                                                         12/12/2019   Blacked   11/16/2018   11/25/2018   PA0002136637
       291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32                           17:09:39
       File Hash:
       953B4FA05464C77F34EA401CB5807830535C64655212BEFFD41DC609249E6C56
65     Info Hash:                                                         12/12/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       E9DB8BE26B56BFF69AC9279777644AE132988A8F                           17:09:27
       File Hash:
       F83F1606590AC7256D37203AA4280E8892E6D55FE39E51AEFFF1693785E7D656
66     Info Hash:                                                         12/12/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           15:40:42
       File Hash:
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
67     Info Hash:                                                         12/11/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       F6EF54B7F37C11FCB5B0A0583502F52CB68A6749                           00:43:46
       File Hash:
       073F2CE106D70F7D353C4BB07A3F079F25319AEF5A8C0740CF6AC6E6255F329C
68     Info Hash:                                                         12/01/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       D7A7B422ED8B09C4D350D5DCD70FEE647946B146                           03:19:12
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
69     Info Hash:                                                         12/01/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           02:44:15
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
70     Info Hash:                                                         12/01/2019   Blacked   05/02/2018   06/19/2018   PA0002126647
       3D053805CCD7FD3E623BC505E427299B900CCC27                           01:59:59     Raw
       File Hash:
       74E4604D07BC40B6231CC7537ED8F323923AF44FDAC1EBEA201657537C33BB87
71     Info Hash:                                                         11/28/2019   Tushy     09/08/2019   10/01/2019   PA0002217338
       16BE9C2A0836D8C3DA7C84CD3ED4B4E614605590                           21:42:49
       File Hash:
       8DC9BE53AC63119E0FCB977C5E88577399C51320275A44A1900D5FDA9D24637A
                        Case 2:20-cv-10180-CCC-ESK Document 1-1 Filed 08/07/20 Page 9 of 9 PageID: 21

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         11/28/2019   Tushy     01/21/2018   02/20/2018   PA0002104191
       4C0A6860372B31EAD5CF0A781499B0EE7BDF31AD                           21:41:10
       File Hash:
       88AEA3DB9489D065882DCC0A2D3B45A4C0155CF0F942F137A09E67A50BD370D1
73     Info Hash:                                                         11/28/2019   Blacked   12/08/2018   12/18/2018   PA0002141919
       A79E1BEA716422681872B46A4AC579C82B92D143                           21:39:51     Raw
       File Hash:
       4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
74     Info Hash:                                                         11/28/2019   Vixen     11/20/2019   12/09/2019   PA0002216255
       C66CB7D5D924FC8D5C68C719745BB62596B66AFD                           21:29:13
       File Hash:
       031ACED7B2C24AB488358162A8C9D1CB410F3313AFF7A11A596876477EFD2BB9
